Citation Nr: 9901367	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTDS), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran had active service from March 1943 to April 1946 
and from November 1949 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which recharacterized the veterans service-connected 
psychiatric disability from anxiety neurosis to PTSD and 
increased the rating for that disability from 10 percent to 
30 percent.  

During this appeal an April 1997 rating action granted 
service connection for tinnitus and for bilateral hearing 
loss, assigning 10 percent and noncompensable ratings, 
respectively.  A June 1997 rating action granted service 
connection for residuals of a radical retropubic 
prostatectomy and for impotence, assigning 20 percent and 
noncompensable ratings, respectively.  Also, entitlement to 
special monthly compensation based on loss of a creative 
organ was granted.  A July 1998 rating action granted service 
connection for residuals of frostbite of the left foot and 
for residuals of frostbite of the right foot, assigning a 20 
percent rating for each.  

Following a January 1996 supplemental statement of the case 
(SSOC), effective November 7, 1996, a final rule amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), as to the rating criteria for evaluating mental 
disorders.  The new schedular rating criteria were not 
addressed in an SSOC of February 1998.  

The most recent VA psychiatric examinations for rating 
purposes were in February 1995 and July 1996, prior to the 
change in the schedular rating criteria.  VA outpatient 
treatment (VAOPT) records covering the period up to May 1998 
are on file.  

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term definite in 38 C.F.R. § 4.132 for a 30 percent 
rating under the schedular criteria for rating psychoneuroses 
was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term definite in a manner that would 
quantify the degree of impairment to meet the 38 U.S.C.A. 
§ 7104(d)(1) reasons and bases requirement.  Then, in a 
November 9, 1993, precedent opinion VA General Counsel 
concluded that definite meant distinct, unambiguous, 
and moderately large in degree and was a degree of social 
and industrial inadaptability that is more than moderate 
but less than rather large.  VAOGCPREC 9-93, 59 Fed. Reg. 
4753 (1994).  The VA, including the Board, is bound by this 
interpretation of the term definite.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

The rating criteria previously in effect were based on 
subjective determinations of the level of occupational and 
social impairment but the new criteria call for evaluations 
to be made upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  VAOGCPREC 11-97, dated March 25, 1997, stated 
that the new psychiatric rating criteria are not on their 
face either more nor less beneficial than the prior 
provisions but noted that in Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) it was held that where there is a 
pertinent change in a regulation during an appeal, the Board 
must take two sequential steps.  First, it must determine 
whether the amended regulation is more favorable than the 
prior regulation.  Second, it must apply the more favorable 
provision.  Moreover, because there may be circumstances 
where it is not clear which provision is more favorable, 
resolution of that question will involve a matter of 
interpretation and application of the pertinent provisions of 
law to the particular facts of the case.  Thus, the question 
of whether the old or new psychiatric rating criteria are 
more favorable must be decided on a case-by-case approach.  

Likewise, it was held in Dudnick v. Brown, 10 Vet. App. 79 
(1997) that the Board must make the analysis set forth in 
VAOGCPREC 11-97 and also determine whether under VAOGCPREC 
16-92 and Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
the veteran would be prejudiced by application of the more 
favorable provisions without the veteran first being made 
aware that they will be applied.  If so, consideration should 
be given to either notifying the veteran that the new 
criteria will be applied or remand the case to the RO for 
application of the new psychiatric rating criteria in the 
first instance.  

In keeping with VAOGCPREC 11-97 and the holding in Dudnick, 
id., the veterans claim for an increased disability rating 
for his service-connected psychiatric disorder should be 
readjudicated de novo based upon an intervening change in the 
regulation pertaining the criteria for evaluating mental 
disorders.  

Also, the veteran initiated an appeal from an October 1996 RO 
denial of reopening of a claim for service connection for a 
vagotomy and pyloroplasty, claimed as secondary to service-
connected PTSD, by filing a notice of disagreement in 
November 1996.  A statement of the case (SOC) was issued in 
April 1997 and after the issuance of a supplement SOC (SSOC) 
in June 1997.  The June 1997 SSOC informed the veteran that a 
substantive appeal, which would perfect the appeal, had not 
been received and that if neither a substantive appeal nor a 
request for an extension of the time limit was received 
within 60 days, it would be assumed that he did not wish to 
complete (i.e., perfect) the appeal.  

In August 1997, response to the June 1997 SSOC, the veteran 
requested an additional 60 days to respond to the SSOC.  The 
request was granted by a letter of October 7, 1997, in which 
he was granted 60 additional days to submit additional 
evidence.  However, no response was received from the veteran 
within the 60 days which pertained to the issue of reopening 
of a claim for service connection for a vagotomy and 
pyloroplasty, claimed as secondary to service-connected PTSD.  
Thus, there may be some confusion on the part of the veteran 
as to whether he perfected an appeal as to the claim for 
reopening of a claim for service connection for a vagotomy 
and pyloroplasty, claimed as secondary to service-connected 
PTSD.  

This matter is drawn to the attention of the veteran and his 
service representative, inasmuch as if it is believed or 
contended that an appeal was perfected from the October 1996 
RO denial of reopening of a claim for service connection for 
a vagotomy and pyloroplasty, claimed as secondary to service-
connected PTSD, this particular matter (i.e., the perfection 
of such an appeal) is a separately appealable issue.  

Lastly, in VA Form 21-4138, Statement in Support of Claim, of 
February 1998 (prior to the July 1998 grant of service 
connection for residuals of frostbite of each foot) the 
veteran stated that he had frostbite of both feet with 
severe arthritis in both knees, feet, hands, back, and 
ankles.  However, the RO has not adjudicated a claim for 
service connection for arthritis of multiple joints.  This 
matter is drawn to the attention of the RO for appropriate 
consideration or action.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain all VAOPT records of treatment, 
evaluation or observation of the veteran for his 
service-connected PTSD since May 1998.  If obtained, 
these records should be associated with the claim file. 

2.  The RO should schedule the veteran for VA 
psychiatric examination to determine the extent and 
severity of his service-connected psychiatric disorder.  
The examination is to be conducted in accordance with 
the VA Physicians Guide for Disability Evaluation 
Examinations.  All necessary tests, including 
psychological testing, should be conducted, and the 
examiner should review the results of any testing prior 
to completion of the report.  The report of examination 
should specifically describe the level of impairment of 
the veterans social and industrial adaptability, caused 
by his service-connected psychiatric disorder.  

The claims folder and a copy of this remand must be made 
available to and reviewed by the examiner prior to the 
examination.  

The current rating of 30 percent under the old criteria 
encompasses definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

The next higher rating of 50 percent under the old 
criteria encompasses the ability to establish and 
maintain effective or favorable relationships with 
people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  

The current rating of 30 percent under the new criteria 
encompasses occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

The next higher rating of 50 percent under the new 
criteria encompasses occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks): impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

In addition, the examiner must assign a Global 
Assessment of Functioning (GAF) score consistent with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The examiner must provide a definition of the 
score assigned, and should indicate the degree of 
impairment it represents.  The report should contain 
complete and detailed rationale for all opinions 
expressed.  

3.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 (1998) 
(if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation 
purposes.).  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Finally, the RO should review the issue on appeal.  
As discussed above, the ROs readjudication should be in 
accordance with the new rating criteria for evaluation 
of mental disorders, effective November 7, 1996.  See 61 
FR 52695-52702 (October 8, 1996).  

5.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1996) (Historical and Statutory Notes). In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and 
the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with the 
VAs duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claims.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1998) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claims.  

The appellant is free to furnish additional evidence and 
argument while his case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This is to put the veteran on notice, and in keeping with the 
VAs duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claim.  Therefore, the veteran is hereby placed on notice 
that failure to cooperate by attending the requested VA 
examination may result in denial of his claim.  

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
veteran until further notice is issued.  


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
